Case: 15-11395       Date Filed: 07/11/2017       Page: 1 of 3


                                                                       [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 15-11395
                               ________________________

                         D.C. Docket No. 1:08-cv-20738-KMM

PLATYPUS WEAR INC., a Nevada Corporation,
PLATYPUS WEAR, INC., a California Corporation,
PW INDUSTRIES, INC., et al.,
                                                                   Plaintiffs-Counter-
                                                                   Defendants-Appellants,
                                            versus

HORIZONTE LTDA, a Brazilian limited partnership,
                                                                  Defendant-Counter-
                                                                  Claimant-Appellee,

FERNANDO MARIA AGONSTINHO CALDAS, JR.,
ROBERTO SILVA RAMOS,
DOES 1- 50.
S. L. CLARKE,
                                                                   Defendants-Appellees.
                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________
                                    (July 11, 2017)

Before CARNES, Chief Judge, TJOFLAT, Circuit Judges, and TITUS,* District
Judge.
_______________________________
*Honorable Roger W. Titus, United States District Judge for the District of Maryland, sitting by
designation.
                 Case: 15-11395       Date Filed: 07/11/2017        Page: 2 of 3


PER CURIAM:

       This case was tried to a jury on Platypus’ claims, 1 among others, that

Horizonte “converted one or more of [its] trademarks and that Horizonte 2 aided

and abetted in the breach of a fiduciary duty owed to [Platypus],” Platypus Wear,

Inc. v. Horizonte Ltda., 558 F. Appx. 929, 931 (11th Cir. 2014). The jury found

for Platypus on those claims but awarded zero damages. Id. The jury found for

Horizonte on its counterclaims for, among other things, unfair and deceptive trade

practices, but, as it did with Platypus’ claims, the jury awarded Horizonte zero

damages.

       After the jury returned its verdicts, Platypus sought declaratory and equitable

relief. It asked the District Court “to declare that certain documents purporting to

assign [its] trademarks to Horizonte were invalid and unenforceable, and to enjoin

Horizonte from claiming rights under the same.” Id. at n.6. The Court denied

Platypus’ requests,

       concluding that it was precluded from granting them because
       plaintiffs did not prevail on any of the claims that were submitted to
       the jury. The district court reasoned that, because the jury found zero
       damages on the several claims on which it found Horizonte liable, and
       because proof of damages was a necessary element of each such

       1
        We refer to Platypus in identifying four plaintiffs and treat them collectively: Platypus
Wear, Inc., Platypus Wear Incorporated, PW Industries, Inc. and Alexandra Ponce De Leon.
       2
        We refer to Horizonte in identifying three defendants and treat them collectively:
Horizonte Fabricacao Distribuicao Importacao E Exportaco Ltda., a/k/a Horizonte Ltda.,
Fernando Caldas, Jr., and Roberto Ramos.

                                                 2
              Case: 15-11395      Date Filed: 07/11/2017   Page: 3 of 3


      claim, plaintiffs had failed to establish success on the merits, which
      was a prerequisite to the requested relief.

Id. Platypus appealed, arguing that the District Court erred in refusing to grant it

the requested relief. We agreed that the Court erred in concluding that it lacked the

authority to enter equitable relief because the jury had found zero damages. We

therefore vacated its judgment, to the “extent that it denied declaratory and

equitable relief,” with this statement: “[t]he district court may entertain the

equitable claims of both parties. Of course, in exercising its broad discretion, the

district court may reach the same result.” Id. at 932.

      On remand, the District Court, in the exercise of its discretion, declined to

issue any declaratory or equitable relief. Platypus appeals. We find no abuse in

the Court’s discretionary call, and accordingly affirm its judgment.

      AFFIRMED.




                                           3